Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firedeptcoffee in view of Peterson et al. (US 2011/0076361) or, alternatively, over Peterson et al. in view of Firedeptcoffee.
Regarding Claim 1, Firedeptcoffee discloses an alcohol infused coffee pod assembly having alcohol infused coffee ground therein for brewing a cup of coffee with alcohol for drinking (“spirit infused coffee”, page 4-8), said assembly comprising: a brewing cup having an outer wall being tapered between a top end and a bottom end of said brewing cup wherein said brewing cup is configured to be compatible with a single cup coffee brewing machine (“FIRE DEPARTMENT CUPS, BOURBON-INFUSED” in “convenient single-serve cups” page 5); a plurality of coffee grounds, said plurality of coffee grounds being contained within said brewing cup wherein said coffee grounds are configured to be exposed to heated water for brewing coffee; and an alcohol solution being infused into said plurality of coffee grounds wherein said alcohol solution is configured be released into the heated water for brewing coffee. It is construed that Firedeptcoffee’s teaching bourbon-infused coffee within single-serve cups implies compatibility with beverage brewing machines such as KEURIG which are configured to inject heated water for brewing coffee which results in the alcohol solution releasing into the heated water. In any case, Peterson is relied on to teach known single-serve coffee containers for holding coffee grounds (paragraph 27) and is configured to be exposed to heated water (“inject heated water”, paragraph 47) for brewing coffee within a beverage preparation machine such as KEURIG brewing machines (“used with any suitable beverage machine, such as any one of the brewers currently sold by Keurig, Incorporated….” paragraph 46). Therefore, since both Firedeptcoffee and Keurig are directed to coffee contained in single-serving capsules, it would have been obvious to one of ordinary skill in the art to apply the teachings of Peterson to package the coffee grounds taught by Firedeptcoffee for the purposing of dispensing the coffee in similar beverage preparation machines. 
Alternatively, since Peterson is directed to single-serve capsules for holding coffee grounds configured to be brewed and dispense in Keurig containers, and Firedeptcoffee teaches several types of coffee grounds that is suitable for packaging in single-serving containers, it would have been obvious to one of ordinary skill in the art to store the coffee grounds of Firedeptcoffee into the container of Peterson based on flavor preference and/or product choice. 
Regarding Claim 2, Peterson is further relied on to teach wherein said top end is open, said bottom end being closed (see container 10 of Fig. 1), said brewing cup being comprised of a fluid impermeable material (see Claim 21) wherein said brewing cup is configured to contain heated water from the single cup coffee brewing machine (paragraph 47).
Regarding Claim 3, Peterson further teaches wherein said brewing cup is comprised of a material that can be punctured wherein said brewing cup is configured to be punctured by a dispensing spout of the single cup coffee brewing machine (see 52 of Fig. 3 and paragraph 45).
Regarding Claim 4, Peterson teaches further comprising a cover being bonded to said top end of said brewing cup having said cover completely covering said top end thereby retaining said coffee grounds in said brewing cup (lid 38, paragraph 41).
Regarding Claim 5, Peterson further teaches wherein said cover is comprised of a fluid impermeable material (“foil”, paragraph 41, also see “closed environment”, Claim 21); therefore since the container of Peterson is made of impermeable material, the container of Peterson is construed to be configured to inhibit the alcohol solution from evaporating during storage.
Regarding Claim 6, Peterson further teaches wherein said cover is comprised of a material that can be punctured wherein said cover is configured to be punctured by a water spout of the single cup coffee brewing machine (see 50 of Fig. 3, and paragraph 44), said cover having a lower surface, said lower surface being bonded to said top end of said brewing cup (polymer laminate material, paragraph 41).
Regarding Claim 7, as similarly presented in the rejection of Claims 1-6, the Firedeptcoffee/Peterson combination and the Peterson/Firedeptcoffee combination both disclose: 
An alcohol infused coffee pod assembly having alcohol infused coffee ground therein for brewing a cup of coffee with alcohol for drinking, said assembly comprising: a brewing cup having an outer wall being tapered between a top end and a bottom end of said brewing cup wherein said brewing cup is configured to be compatible with a single cup coffee brewing machine (see cartridge 10, Fig. 1, and paragraph 46 of Peterson), said top end being open, said bottom end being closed, said brewing cup being comprised of a fluid impermeable material (Claim 21 of Peterson) wherein said brewing cup is configured to contain heated water from the single cup coffee brewing machine (paragraph 47 of Peterson), said brewing cup being comprised of a material that can be punctured wherein said brewing cup is configured to be punctured by a dispensing spout of the single cup coffee brewing machine (see 52 of Fig. 3 of Peterson); a plurality of coffee grounds (paragraph 27 of Peterson), said plurality of coffee grounds being contained within said brewing cup wherein said coffee grounds are configured to be exposed to heated water for brewing coffee (beverage medium 20, Fig. 1 of Peterson); an alcohol solution being infused into said plurality of coffee grounds wherein said alcohol solution is configured to be released into the heated water for brewing coffee (Bourbon-infused, page 5 of Firedeptcoffee); and a cover being bonded to said top end of said brewing cup having said cover completely covering said top end thereby retaining said coffee grounds in said brewing cup (38 of Fig. 1 of Peterson), said cover being comprised of a fluid impermeable material wherein said cover is configured to inhibit the alcohol solution from evaporating during storage (Claim 21 of Peterson), said cover being comprised of a material that can be punctured wherein said cover is configured to be punctured by a water spout of the single cup coffee brewing machine (see 50 of Fig. 3 of Peterson), said cover having a lower surface, said lower surface being bonded to said top end of said brewing cup (paragraph 41).
Regarding Claim 8, as similarly presented in the rejection of Claim 1-7 above the combination of Firedeptcoffee in view of Peterson and Peterson in view of Firedeptcoffee are seen to teach a method of brewing a cup of alcohol infused coffee, the steps of the method comprising: providing a brewing cup being positionable in a single cup coffee brewing machine (paragraph 46 of Peterson); providing a plurality of coffee grounds, providing an alcohol solution, infusing said coffee grounds with said alcohol solution and depositing said coffee ground infused with said alcohol solution into said brewing cup (“Bourbon-infused Coffee in convenient single-serve cups”, page 5 of Firedeptcoffee); providing a cover (38 of Peterson); bonding said cover to said brewing cup for closing said brewing cup thereby inhibiting said alcohol solution from evaporating (Paragraph 41 of Peterson); and placing said brewing cup containing said coffee grounds infused with said alcohol solution into the single cup coffee brewing machine for brewing alcohol infused coffee (paragraph 44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792